Title: To Thomas Jefferson from George Weedon, 29 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg 29 Mar. 1781

I send you the Prisoners mentioned in Major McLane’s Letter, who I conceive are guilty of Piracy, with them is also sent a Mr. Glansmiltz who I understand was in partnership with that noted Rascal Shoemaker. Your Excellency will please give your directions respecting them. On the Night of the 27th a Sloop with 1500 Bushells of Salt was drove on Shore between Newport News and Hampton and was boarded by Capt. Davenport. The Captain who commanded her gives the following intelligence. That the reinforcement lately arrived is commanded by Genl. Phillips. That he has 23 Transports with Men and supposes each to have on board from 150 to 200. He has also Eight Square Rigged Vessels with Horse on Board. They were convoyed by the Chatham of 50 Guns, The Rainbow 44, The Roebuck 44, The Hancock 32, and four other Frigates. That Arbuthnot still lays in Lynhaven Bay. Capt. Ross appears to be an Honest Scotchman And says he sail’d with them from New York. The Object of this reinforcement is supposed to succour the Southern Army. They will at any rate keep a strong post at Portsmouth, and will have it effectually in their power to commit depredations unless a force sufficient is called into the Field to oppose. The want of Arms will greatly distress and [I] would recommend it to your Excellency to appoint a careful diligent Man in each County and give him powers to impress all that are fit for Service and Store them under his own Care that when the Men from the Counties are call’d on They may be ready to put into their Hands. I am very certain a considerable number of good Arms may be recover’d in this way that belong to the Publick besides those of private property which may be useful. Had the Officers so appointed  orders to employ all the Gunsmiths in their County and sett them immediately to Work they would no doubt much facilitate our Operations. Enclosed you have a Letter from Major Callis requesting the liberty of landing a Son of a Friend of his by which he will become a Citizen to this State. I would therefore wish your Excellency would suffer him to Land agreable to the Major’s request.
I have the Honor to be &c., &c.,

G Weedon

